DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because they do not appear to be entirely in black ink, as required ("India ink or its equivalent that secu.  It appears the graph axes in Figures 2 and 4 as well as the horizontal and vertical lines within each graph were completed in light grey. Additionally, the reference characters and other labels in Figures 2 and 4 appear to be written with gray instead of black, and each and every line in figures 5-8 appears to have been drawn using light gray instead of black, and the lines are not “durable, clean, black, sufficiently dense and dark, and uniformly thick and well defined”, as is required. The lines especially do not appear to be “heavy enough to permit adequate reproduction”, as is also explicitly required (see 37 C.F.R. 1.84 (l)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the filtration device recited in claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the three condensers, as recited in claims 2, 4, and 5, must be shown or the feature(s) canceled from the claim(s). As currently illustrated, there are three numbers (121, 122, and 123) for the three condensers within the condenser assembly, and each number has a lead line, but it is unclear where the boundaries between the condensers are, if there are any. Furthermore, because the boundaries between the condensers are unclear, the relative positioning of 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities: 
On line 8 of page 1, "Dehumidifier is a device for" is grammatically incorrect. It appears this should be "A dehumidifier is a device for".  
On line 11 of page 3, “with a condensing assembly comprising comprises” is grammatically incorrect. This may be changed to either “with a condensing assembly comprising” or “with a condensing assembly which comprises”.

Insofar as the examiner is aware, there is no such thing as a “flow choking capillary tube” or a “thermal capillary tube”. Furthermore, although it is known to substitute a capillary tube for an expansion valve or vice versa, this does not make a capillary tube a valve. It appears that this may be a mistranslation.
On line 19 of page 7, “air blower, which can also achieve the effect for driving air flow” should be “air blower which can also achieve the effect of driving air flow” to be grammatically and idiomatically correct.
On page 8, lines 2-3, “from a region with a higher temperature to a region with a lower temperature region” is grammatically incorrect. This may be corrected to either “from a region with a higher temperature to a region with a lower temperature” or “from a region with a higher temperature to a lower temperature region”.
On page 10, lines 1-2, “is provided on the bottom of the evaporator 140 corresponding to the evaporator 140” is confusing, in that it appears to state that the evaporator corresponds to itself. It appears that “the liquid collection tray 181 is provided on the bottom of the evaporator 140 corresponding to the evaporator 140, and with the action of gravity, the condensed water droplets drip from the evaporator 140 into the liquid collecting tray” may be intended to mean “the liquid collection tray 181 corresponds to and is provided below the evaporator 140 such that gravity causes the condensed water droplets to drip from the evaporator 140 into the liquid collection tray 181”. However, because the name of the item numbered 181 changes between liquid collecting tray and liquid collection tray, and because the original passage is not clear, the applicant should not assume the .

Appropriate correction is required.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is over 150 words, uses phrases which can be implied (i.e. "are provided"), and does not avoid the purported merits of the invention (last two sentences)..  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 3 is objected to because of the following informalities:  "the evaporator provided opposite" should be "the evaporator is provided opposite" to be grammatically correct.  Appropriate correction is required.
Claims 14are objected to because of the following informalities:  the word "clapboard" refers to a particular type of wooden siding used for houses. As disclosed, it appears that the recited "clapboard" refers to either interior wall 190.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  In claim 15, it appears that "wherein and wherein, the first" should be "wherein the first".  Appropriate correction is required.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “condensing assembly", interpreted as the combination of disclosed condensers, in claims 1 and 7-17; “liquid collecting assembly”, disclosed as a liquid collecting tray, conduit, and liquid collecting tank, in claim 9; “air guiding device”, disclosed as air 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 7, claim 7 recites that the throttle valve is a capillary tube. However, a capillary tube is not a valve. A capillary tube may be treated as equivalent to a valve, in that a 

Regarding claim 2, it is unclear what is intended to be encompassed by the limitations “connected in series” and “provided in a parallel arrangement in a radial direction of the air channel”.
The condensers are arranged within the flow of two different materials, the refrigerant and the air. Therefore, “connected in series” does not specify which version of “in series” is intended.
Regarding claim 2, it is unclear what “a radial direction of the air channel” means.

Regarding claim 3, it is unclear what is intended to be encompassed by “wherein the evaporator provided opposite to the second condenser in an axial direction of the air channel”. In particular, it is unclear what it means to be “opposite to the second condenser”, as well as there being no recited definition of the “axial direction of the air channel”.

Note: Regarding claim 4, because the throttle valve is not something air flows through, “connected in series between the second condenser and the throttle valve” is clear, because in series in the flow of refrigerant when the compressor is operating is the only thing “in series” can be referring to.

Regarding claim 5, it is unclear what the relative positioning intended to be recited by “wherein the third condenser is in parallel arrangement with the second condenser in the axial direction of the air channel, and is located between the second condenser and the evaporator.”

For the third condenser to be “in parallel arrangement with the second condenser in the axial direction of the air channel” appears to recite that the second and third condensers are in parallel relative to the air flow; in other words, that the air flow reaches each of them simultaneously, after having passed through the evaporator. However, claim 5 also recites that the third condenser is “located between the second condenser and the evaporator”. It is unclear how these things can both be true.

Claim 8 recites the limitation "the number of the capillary tubes is a plurality" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 9, it is unclear what “it” refers to in “wherein it further comprises”.

Regarding claim 11, it is unclear what is intended to be encompassed by the limitation “the liquid collecting tray is provided corresponding to the evaporator”. In particular, it is unclear what it means for the tray to be “provided corresponding to” the evaporator.

Regarding claim 12, it is unclear what “it” refers to in “wherein it further comprises”.

Regarding claim 14, it is unclear what “it” refers to in “wherein it further comprises”.

Regarding claim 16, it is unclear what is intended to be encompassed by the recited “filtration device”. Because “filtration device” invokes 112(f) by reciting a function (filtration) coupled with a nonce 

Regarding claim 17, it is unclear what “it” refers to in “wherein it further comprises”.

All claims not specifically rejected above are rejected as depending upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 9-13, 18, and 19 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Tucker et al (US Patent Application Publication No. 2018/0266709).
Regarding claims 1 and 18, Tucker et al discloses a dehumidifier, comprising:

a condensing assembly (condensers 320 and 330 combined with subcooling coil 350) disposed in the housing;
a throttle valve (secondary metering device 390, see figure 3 and paragraph [0021]) connected to an outlet of the condensing assembly;
an evaporator (310, see figure 3 and paragraph [0021]) provided between the condensing assembly and the air inlet; and
a compressor (360, see figure 3 and paragraph [0021]), an outlet of the compressor being communicated with an inlet of the condensing assembly, wherein an inlet of the compressor is communicated with an outlet of the evaporator (see figure 3), and
the compressor, the condensing assembly, the throttle valve, and the evaporator are sequentially connected in series to form a refrigerant circuit (see figure 3).

Further regarding claim 18, placing the dehumidifier in a working position and starting the dehumidifier are inherently required to operate a portable dehumidifier.

Regarding claim 19, it is inherent that placing the dehumidifier includes placing the dehumidifier in a desired location when placing the dehumidifier to operate it, because any place an operator places the dehumidifier to run it is a place desired by the operator.

Regarding claims 9-11, Tucker et al. further discloses a liquid collecting assembly including a liquid collecting tray (drain pan, not numbered, see paragraph [0034]) provided corresponding to the 

Regarding claim 12, Tucker et al. discloses an air guiding device (fan 370, see figure 3 and paragraph [0029]) for driving air flowing along the air channel.

Regarding claim 13, the air guiding device comprises a blower (fan 370 may be a blower, see paragraph [0029]) disposed along the air channel.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US Patent Application Publication No. 2018/0266709).
Regarding claim 2, the condensing assembly comprises a first condenser (330, see figure 3) and a second condenser (350, see figure 3) connected in series in the flow of the refrigerant (see figure 3).
It is noted that Tucker does not explicitly disclose the first and second condenser to be provided in parallel relative to the air flow.
However, Tucker does explicitly state that “although various components of portable dehumidification system 200 have been depicted as being located at particular positions within structure 102, the present disclosure contemplates those components being positioned at any suitable location, according to particular needs”.
Because Tucker contemplates that the components within the dehumidification system can be adjusted to “any suitable location, according to particular needs” it appears that shifting the locations of parts is nothing more than an obvious matter of design choice to one of ordinary skill in the art.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to arrange the first and second condensers to be in parallel in a radial direction of the air channel, as a matter of design choice, in order to better fit them in and balance the portable dehumidification unit, which has limited space. See also MPEP 2144.04 VI C and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). 

Regarding claim 3, the evaporator is provided opposite to the second condenser in an axial direction of the air channel (see figure 3), in that the evaporator is upstream of the condenser in the flow of air when the fan is on.

Regarding claim 4, the condensing assembly further comprises a third condenser (320, see figure 3) connected in series between the second condenser and the throttle valve (throttle valve 390, see figure 3).



Regarding claim 6, the first condenser and second condenser are spaced apart from each other (see figure 3).

Claim 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US Patent Application Publication No. 2018/0266709) in view of Ingram (US Patent Application Publication No. 2008/0307820).
Regarding claims 7 and 8, it is noted that the expansion valve of Tucker et al. is not a capillary tube or tubes.
However, Ingram discloses a refrigeration system which uses two expansion valves or capillary tubes (156, 157, see figure 11 and paragraph [0041]) as a refrigerant expansion device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to substitute parallel capillary tubes, as are disclosed by Ingram, for the expansion valve in the system of Tucker et al, as this will yield predictable results from the system in question.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US Patent Application Publication No. 2018/0266709) in view of Simons (US Patent Application Publication No. 2007/0012060).
Regarding claim 14, most elements are disclosed by Tucker et al, as explicitly addressed in the above rejection of claim 1.

However, Simons discloses a divider (47, see figure 4 and paragraph [0052]) which splits the incoming airflow into two parts (see paragraph [0052], “articulated divider plate 47 keeps the flow of air from the bypass opening separate from the flow of air coming from the evaporator”), which are isolated from each other in the sense of being divided. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a divider, as is disclosed by Simons, in the dehumidifier of Tucker et al, in order to permit some of the incoming air to not be dehumidified, permitting better control of the final humidity of air that has passed through the dehumidifier.

Regarding claim 15, in Simons, and therefore in the dehumidifier of Tucker in view of Simons, a first portion of a condenser assembly (upper portion of condenser 13, see figure 4 of Simons) is in a first flow channel (defined as air flow channel passing above divider 47 of Simons) and a second portion of the condenser assembly (lower portion of condenser 13, see figure 4 of Simons) and the evaporator (17, see figure 4 and paragraph [0052] of Simons) are in a second flow channel (defined as the air flow passing below the divider; see also paragraph [0052] of Simons).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US Patent Application Publication no. 2018/0266709) in view of Sul et al (US Patent Application Publication No. 2002/0023445).
Regarding claim 16, most elements are disclosed by Tucker et al, as explicitly addressed in the above rejection of claim 1.

However, Sul et al. explicitly discloses both an air inlet filter (not numbered, see paragraph [0004] and figure 2) and an air outlet with a protective grill (7, see figure 2 and paragraph [0004]) to be known.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement an air intake filter, as is disclosed by Sul et al, in the dehumidifier of Tucker et al, in order to prevent contaminants from passing into the dehumidifier.
Additionally, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a protective air outlet grill, as is disclosed by Sul et al, in the dehumidifier of Tucker et al, in order to protect the interior of the dehumidifier from accidental damage.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tucker et al (US Patent Application Publication No. 2018/0266709) in view of Yoon et al (US Patent Application Publication No. 2006/0283327).
Regarding claim 17, it is noted that Tucker et al. does not explicitly disclose the dehumidifier to have a folding handle attachable to the housing.
However, Yoon et al. explicitly discloses a folding handle (17, see figure 2 and paragraph [0079]) on a dehumidifier.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement a folding handle, as is disclosed by Yoon et al, for the dehumidifier of Tucker et al, in order to make it easier to move the dehumidifier around.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ahn et al (US Patent Application Publication No. 2016/0334118) discloses a dehumidifier with an inlet filter and an outlet grill. Dinh (US Patent Application Publication No. 2009/0126387) discloses a duct mounted dehumidifier using parallel air flow. Brown (US Patent Application Publication No. 2009/0205354) and DeMonte et al (US Patent Application Publication no. 2010/0275630) each disclose dehumidifiers with the air passage split into at least two distinct paths. Cho et al (US Patent Application Publication No. 2015/0013371) discloses a dehumidifier with multiple dampers used to block of or open access of air to four different paths or passageways. Litch (US Patent No. 9,791,221) discloses a condenser assembly useable in a dehumidifier, which has three condensers in the assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763     
/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 4100